DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mobasser (US 10,964,207).

As to claim 2, Mobasser discloses a method for intersection management comprising: synchronizing a vehicle controller with an intersection controller (col 7, line 16-45), wherein the vehicle controller is associated with an autonomous vehicle (col 6, line 30-32) and the intersection controller is associated with an intersection (col 6, line 20-29); transmitting a request including vehicle status data from the vehicle controller to the intersection controller when the autonomous vehicle crosses a transmit line of the intersection (col 8, line 58-67); receiving a time of arrival (col 9, line 42-43) and a velocity of arrival (col 10, line 25-27) for the autonomous vehicle from the intersection controller; determining a positional reference trajectory for the autonomous vehicle using the vehicle status data, the time of arrival and the velocity of arrival (col 21, line 9-18; “route” = “trajectory”, and lines 14-18 indicate that route determination can be for any pathway, i.e. pathway leading up to instant intersection); and tracking the autonomous vehicle as the autonomous vehicle follows the positional reference trajectory until the autonomous vehicle enters the intersection (col 10, line 22-24).

Allowable Subject Matter
Claims 1 and 12-20 are allowed.
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664